UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1691


INA SAMPSON,

                  Plaintiff - Appellant,

             v.

CITY OF CAMBRIDGE, MARYLAND,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cv-01819-WDQ)


Submitted:    March 31, 2009                 Decided:   April 16, 2009


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Scott Oswald, Adam Augustine Carter, Gregory Sharma-Holt, THE
EMPLOYMENT LAW GROUP, PC, Washington, D.C., for Appellant.
Kevin Karpinski, Victoria M. Shearer, KARPINSKI, COLARESI &
KARP, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ina     Sampson     appeals        the    district       court’s        order

granting   defendant’s         motion   for      summary      judgment.         We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    for     the    reasons   stated         by     the    district     court.

Sampson v.     City    of    Cambridge,        No.    1:06-cv-01819-WDQ         (D.    Md.

June 5, 2008).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and     argument       would    not    aid    the   decisional

process.

                                                                                AFFIRMED




                                           2